   Case 5:21-cv-01727-EJD Document 13-13 Filed 03/16/21 Page 1 of 3




                       EXHIBIT 3
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
       Case 5:21-cv-01727-EJD Document 13-13 Filed 03/16/21 Page 2 of 3




April 8, 2020                                                             Orrick, Herrington & Sutcliffe LLP
                                                                          The Orrick Building
                                                                          405 Howard Street
Via E-Mail                                                                San Francisco, CA 94105-2669
                                                                          +1 415 773 5700
                                                                          orrick.com
Aparna Bawa
General Counsel
Zoom Video Communications                                                 Clement Seth Roberts
Aparna.bawa@zoom.us
                                                                          E croberts@orrick.com
                                                                          D +1 415 773 5484
Eric Yuan                                                                 F +1 415 773 5759
CEO
Zoom Video Communications
eric.yuan@zoom.us


Re:    Zoom Security Issues, Notice of Breach, and Invocation of Audit Rights

Dear Ms. Bawa & Mr. Yuan:

I write to follow up on John Marlow’s letter of April 5, 2020, to which we have received no
response. Mr. Marlow followed up on that letter with a phone call yesterday to underscore the
seriousness and importance of a prompt response but – despite your assurances that a response
would be forthcoming today – RingCentral has not received any of the information it requested,
and to which it is entitled.

Given Zoom’s willful refusal to comply with its contractual obligations, RingCentral must act
swiftly to protect itself and its customers.
          Case 5:21-cv-01727-EJD Document 13-13 Filed 03/16/21 Page 3 of 3




Aparna Bawa
Eric Yuan
April 8, 2020
Page 2

         on-site inspection of Your processing of RingCentral Data and the security


RingCentral demands an immediate call between the parties’ security teams during which
Zoom will fully apprise RingCentral of any known security or privacy issues, and commit to
providing both (a) up to date information on all known privacy and security issues; and (b) all
security patches and fixes as soon as they become available.

During this initial call, we will also discuss a schedule for RingCentral to visit Zoom to




This letter is not intended to be a full exposition of RingCentral’s rights,
                  or of RingCentral’s potential claims against Zoom. Rather, this letter is an
attempt to immediately obtain the information and commitments from Zoom necessary to abate
ongoing irreparable harm to RingCentral. RingCentral favors an efficient, cooperative, and
amicable approach to resolving the issues discussed above, but time is of the essence, and if you
continue to ignore the urgent security issues Zoom has created and
                                         we will have no choice but to seek expedited relief from
the courts.

Very truly yours,




Clement Seth Roberts




4148-7203-6131
